The final decree appealed from recites that "this is a friendly test suit to determine whether or not the Drainage District has the authority to require the defendant landowner of the District to first obtain written consent of the Board of Supervisors of the District before he could connect his system of drainage with the works and improvements of the plan of drainage of the district."
The chancellor answered this question in the affirmative by enjoining appellant from connecting his drainage system with the canals of the appellee. Section 298.28, F.S.A. was the predicate for his decree.
The record has been examined and we think the chancellor construed the statute correctly so the final decree is affirmed.
Affirmed.
ADAMS, C.J., and THOMAS and ROBERTS, JJ., concur.